Citation Nr: 1114369	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  05-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial, compensable rating for hepatitis B.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1973 to December 1982.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision in which the RO granted service connection and assigned an initial 0 percent (noncompensable) rating for hepatitis B.  In March 2005, the Veteran filed a notice of disagreement with the assigned rating.  A statement of the case (SOC) was issued in July 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in July 2005.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for hepatitis B, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).

In December 2005, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  Transcripts of both hearings are of record.
 

FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished. 

2.  Since the August 11, 2004, effective date of the award of service connection, the Veteran's hepatitis B has been manifested by intermittent fatigue, malaise, and anorexia; no incapacitating episodes, cirrhosis of the liver, or malignancy of the liver have been medically shown.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for assignment of an initial 10 percent rating for hepatitis B, from August 11, 2004, are met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7345 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a November 2004 pre-rating letter provided notice to the Veteran regarding what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claim on appeal (consistent with Pelegrini and the version of 38 C.F.R.          § 3.159 then in effect).  In addition, a March 2009 post-rating letter provided the Veteran with information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  This letter also set forth the criteria for higher ratings for the disability. 

After issuance of above-described notice, and opportunity for the Veteran to respond, the September 2009 supplemental SOC (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service and VA and treatment records, and the reports of February 2005, July 2007 and April 2009 VA examinations.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's December 2005 DRO hearing and January 2011 Board hearing, as well as various written statements provided by the Veteran. 

The Board also finds that no additional RO action to further develop the record in connection the claim currently under consideration is warranted.  While, during the Board hearing, the Veteran alleged that his disability has worsened since his last April 2009 VA examination, he has not alleged any additional symptoms that reflect worsening, nor does the pertinent medical evidence of record indicate any such worsening.  On VA examination in April 2009, no active hepatitis B symptomatology was noted, and VA outpatient treatment records do not reflect complaints related to hepatitis B or treatment for hepatitis B.  Those facts notwithstanding, the Board is resolving reasonable doubt in the Veteran's favor in awarding a 10 percent rating for service-connected hepatitis B.  Under these circumstances, the Board finds that the medical evidence currently of record is adequate to decide the claim on appeal, and that no further examination is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543. See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

The Veteran was first afforded a VA examination pertaining to his hepatitis B in February 2005.  On examination, the Veteran reported that he was hospitalized during the military for hepatitis B.  The examiner also noted that a diagnosis of hepatitis of B was confirmed at a VA medical facility upon the Veteran's discharge.  It was noted that there had been no recurrences of symptoms.  The Veteran's most recent laboratory work showed antibodies to hepatitis B core and E antigen, while testing was negative for hepatitis C and there were minimal liver function test abnormalities.  There was no history of incapacitating episodes, and no treatment for hepatitis.

The examiner noted that the Veteran may have occasional fatigue, malaise, and anorexia, but no weight change.  There was no right upper quadrant discomfort or recognized hepatomegaly.  There was no history of hepatic manifestations of liver disease such as ascites, kidney disease, or arthritis.  There was no history of cirrhosis.  An abdominal examination revealed that the abdomen was soft, depressible, and nontender.  There was no evidence of ascites, superficial abdominal veins, or splenomegaly.  A general examination revealed no evidence of jaundice or stigma of chronic liver disease.  There was no evidence of malnutrition.    A serologic test was positive for antibodies to hepatitis B core antigen.  The diagnosis was hepatitis B.

On VA examination in July 2007, the Veteran denied treatment for hepatitis B.  In terms of symptoms, the Veteran stated that he experienced swelling in his liver when he drank beer.  He denied a history of liver cirrhosis and jaundice.  An examination of the abdomen revealed no hepatosplenomegaly, and there was no localized tenderness or rebound in the abdomen.  The abdomen was soft and non- tender.  There was no evidence of ascites, free fluid, liver cirrhosis stigmata, jaundice, or icterus.  The examiner noted that testing for hepatitis B was negative.  Thus, he concluded that the Veteran did not have clinically active hepatitis B at that time, and there was no clinical evidence of liver abnormality.

On VA examination in April 2009, the examiner noted no history of incapacitating episodes during the last 12-month period, and that the Veteran had not sought treatment for hepatitis B since 1975.  The examiner noted no extra-hepatic manifestations of liver disease and no current symptoms of hepatitis B in general.  There was no evidence of malnutrition.  An abdominal examination was normal.  A diagnosis of hepatitis B, in remission, was noted.  The examiner noted that there were no effects on employment, as the Veteran had retired due to a psychiatric disability, and the disability caused no problems with the usual daily activities.

VA Outpatient treatment records from 2004 through 2010 track the Veteran's medical complaints and treatment; however, there is no indication in these records of complaints related to hepatitis B or treatment for this disability.

During the Veteran's DRO and Board hearings, as well as in various written statements, the Veteran reported that he experienced symptoms such as liver distention and inflammation, difficulty eating certain foods, cramping and pain, and some fatigue, nausea, and vomiting.  He also has indicated that he was depressed due to his condition.

III.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between an appeal involving a veteran's disagreement with the initial rating assigned at the time a disability is service connected. Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

The Veteran's hepatitis B is currently rated under 38 C.F.R. § 4.114, Diagnostic Code 7345, for chronic liver disease without cirrhosis.  Under this diagnostic code, a noncompensable rating is warranted for non-symptomatic chronic liver disease, and a 10 percent rating is warranted for liver disease manifested by intermittent fatigue, malaise, and anorexia, or if there are incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least one week, but less than two weeks, during the past 12-month period.  A 20 percent rating is warranted for liver disease manifested by daily fatigue, malaise and anorexia (without weight loss or hepatomegaly), requiring dietary restriction or continuous medication, or incapacitating episodes (with symptoms as described above) having a total duration of at least two weeks, but less than four weeks, during the past 12-month period.  A 40 percent rating is not warranted unless there are symptoms of daily fatigue, malaise and anorexia, with minor weight loss and hepatomegaly, or incapacitating episodes having a total duration of at least four weeks, but less than six weeks, 
during the past 12-month period.

Note (1) under this Diagnostic Code 7345 provides that sequelae, such as cirrhosis or malignancy of the liver are to be evaluated under an appropriate diagnostic code; however, the same signs and symptoms that provide a basis for evaluation under Diagnostic Code 7345 cannot be used.  Note (2) defines an "incapacitating episode" as "a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician."  38 C.F.R. § 4.112, Diagnostic Code 7345.

Considering the evidence in light of the above, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent, but no higher, rating for hepatitis B is warranted from the August 11, 2004, effective date of service connection.

In this regard,  the Board notes that Veteran has subjectively complained of symptoms such as fatigue, nausea and anorexia.  In addition, the February 2005 VA examiner diagnosed active hepatitis B, and noted that the Veteran may have occasional fatigue, malaise, and anorexia due to his hepatitis B..  While that examiner did not specify current liver disease, he also did not rule out any such disease.  Under these circumstances, the Board finds that, resolving all reasonable doubt in the Veteran's favor, an initial 10 percent rating for the Veteran's hepatitis B is assignable under Diagnostic Code 7345.

However, the Board finds that a rating in excess of 10 percent is not warranted at any point pertinent to this appeal.  

In so finding, the Board notes that the pertinent medical evidence of record reflects normal physical examinations and later VA examination testing reflects normal liver function.  There was no evidence of additional symptomatology.  In fact, the July 2007 VA examination found no evidence of clinically active hepatitis B, and the April 2009 VA examiner noted that the Veteran's hepatitis B was in remission.  VA examiners have specifically found no evidence of incapacitating episodes due to hepatitis B.  There were no active symptoms of the disability noted on examination in July 2007 or April 2009, and VA outpatient records do not reflect complaints of or treatment for symptoms related to hepatitis B.  Thus, the medical evidence does not reflect a disability picture consistent with the criteria for a schedular rating of in excess of 10 percent under Diagnostic Code 7345.  

The Board has also considered whether rating is in excess of 10 percent warranted under any other potentially diagnostic code.  As noted above, while the Veteran's hepatitis B could be rated on the basis of cirrhosis or malignancy of the liver, neither has been shown in the objective medical evidence of record.  The disability also has not been shown to involve any other factor(s) that warrant evaluating the disability under any other provision(s) of VA's rating schedule.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point since the August 11, 2004, effective date of the award of service connection has the Veteran's hepatitis B been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (cited to in the August 2007 SSOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step:  a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the disability.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R.  § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In adjudicating the claim for a higher initial rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  While the Board has resolved all reasonable doubt in the Veteran's favor in granting a 10 percent rating for hepatitis B, the preponderance of the evidence is against assignment of any higher rating for this disability (to include pursuant to Fenderson cited above).  See 38 U.S.C.A.
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A initial 10 percent rating for hepatitis B, from August 11, 2004, is granted, subject to the legal authority governing the payment of compensation benefits.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


